Case 6:19-cv-01633-WWB-LRH Document 14 Filed 09/09/19 Page 1 of 27 PageID 121




                       UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

    SUSAN CALLAGHAN, individually and on
    behalf of all others similarly situated,

          Plaintiff,                               Case No. 6:19-cv-01633-Orl-78LRH

    vs.

    TRAVELERS COMMERCIAL INSURANCE
    COMPANY,

          Defendant.
                                               /

    DEFENDANT’S MOTION TO DISMISS AND ACCOMPANYING MEMORANDUM
                               OF LAW
Case 6:19-cv-01633-WWB-LRH Document 14 Filed 09/09/19 Page 2 of 27 PageID 122




           Defendant, Travelers Commercial Insurance Company (“Defendant”), respectfully

    requests the Court to enter an order dismissing Plaintiff’s Complaint. The grounds for

    Defendant’s Motion are fully set forth in the accompanying Memorandum of Law.

                                    MEMORANDUM OF LAW

                                      Allegations of Complaint

           Plaintiff alleges she is an insured under an automobile policy issued by Defendant

    which provides coverage for actual cash value (“ACV”) in the event of a total loss. (Compl.,

    ¶¶ 13, 20.) Plaintiff alleges that when Defendant adjusts total loss claims it uses the CCC

    system to determine the ACV, which Plaintiff claims results in a violation of Fla. Stat.

    626.9743. (Compl., ¶¶ 21-34.)

           Plaintiff further alleges that, under Florida law, actual cash value is defined as

    replacement cost less depreciation. (Id., ¶ 20.) Plaintiff alleges that fees totaling $83.25, for

    title transfer ($75.25), license plate/registration transfer ($4.50), registration service charge

    ($2.50) and air pollution control ($1.00), as well as dealer fees, are part of the replacement

    cost of a total loss vehicle because they are required to be included in an ACV payment, but

    that Defendant wrongfully failed to pay any amounts for these fees. (Id., ¶¶ 35, 41.) In

    addition, Plaintiff alleges that when a vehicle is declared a total loss, it still has salvage

    value, and that Defendant required Plaintiff to transfer ownership of her totaled vehicle but

    wrongfully failed to pay any amount for salvage value, and where insureds retained their

    salvage vehicles Defendant wrongfully deducted amounts for salvage value. (Id., ¶¶ 36-37.)

           Plaintiff acknowledges that, before she filed her lawsuit, Defendant advised her that it

    was issuing payment for the title transfer fee ($75.25) and license plate/registration transfer
Case 6:19-cv-01633-WWB-LRH Document 14 Filed 09/09/19 Page 3 of 27 PageID 123




    fee ($4.50), plus interest on those amounts ($4.25), which Plaintiff claims amounted to a

    “confession of judgment” that Defendant owes the amounts as part of the ACV. (Id., ¶¶ 42-

    44.) Plaintiff alleges that Defendant sent her a letter on June 24, 2019, and another letter to

    her counsel on July 8, 2019, advising it was paying the above amounts, but that it owed no

    coverage for dealer fees or air pollution control fees. (Id., ¶¶ 43-45.)

                                              Plaintiff’s Policy

           The insurance policy applicable to Plaintiff’s loss (“Policy,” a copy of which is

    attached as Exhibit A hereto),1 provides, in relevant part:

           INSURING AGREEMENT

           A. Collision and Comprehensive (Other than Collision). We will pay for direct and
           accidental loss to “your covered auto” or any “non-owned auto”, including their equipment.
           We will pay for such loss to “your covered auto” minus any applicable deductible shown in
           the Declarations. We will pay for loss to “your covered auto” caused by:
                   1. “Collision” only if the Declarations indicate that Coverage E - Collision is
                      provided for that auto.
                   2. Other than “collision” only if the Declarations indicate that Coverage F
                      Comprehensive is provided for that auto. * * *
    Policy, Endorsement AO9018, p. 3.


           LIMIT OF LIABILITY
           B. Our limit of liability for loss will be the lesser of the:
                   1. Actual cash value of the stolen or damaged property; or


    1
      The Court may consider the Policy on a motion to dismiss. See, e.g., Surgery Ctr. of Viera,
    LLC v. Se. Surveying & Mapping Corp., No. 617CV754ORL40TBS, 2018 WL 922202, at *4
    (M.D. Fla. Jan. 31, 2018), report and recommendation adopted, No. 617CV754ORL40TBS,
    2018 WL 906771 (M.D. Fla. Feb. 15, 2018) (“[W]here the plaintiff refers to certain
    documents in the complaint and those documents are central to the plaintiff’s claim, then the
    Court may consider the documents part of the pleadings for purposes of Rule 12(b)(6)
    dismissal, and the defendant’s attaching such documents to the motion to dismiss will not
    require conversion of the motion into a motion for summary judgment.”) (quoting Brooks v.
    Blue Cross and Blue Shield of Florida, Inc., 116 F.3d 1364, 1369 (11th Cir. 1997)).



                                                     2
Case 6:19-cv-01633-WWB-LRH Document 14 Filed 09/09/19 Page 4 of 27 PageID 124




                   2. Amount necessary to repair or replace the property with like kind and quality.
               However, the most we will pay for loss to any “non-owned auto” which is a
               “trailer” is $500.

               C. An adjustment for depreciation and physical condition will be made in determining
                  actual cash value at the time of loss.
    Policy, Endorsement AO9018, p. 6.

                   PAYMENT OF LOSS

           We may pay for loss in money or repair or replace the damaged or stolen property.
           We may, at our expense, return any stolen property to:

                   1.      You; or
                   2.      The address shown in this policy.

           If we return stolen property we will pay for any damage resulting from the theft. We
           may keep all or part of the property at an agreed or appraised value.
    Id.
                   APPRAISAL
                   A. If we and you do not agree on the amount of loss, either may request an appraisal
                   of the loss. Upon notice of a request for an appraisal, the opposing party may, prior
                   to appraisal, demand mediation of the dispute in accordance with the Mediation
                   provision contained in the General Provisions of the policy. If requested, the
                   mediation must be completed before a request for an appraisal can be made.
                        ***

    Id.

                   LEGAL ACTION AGAINST US

                   No legal action may be brought against us until there has been full compliance with
                   all the terms of this policy. . . .
    Form PL6000 3-87, p. 11.




                                                  3
Case 6:19-cv-01633-WWB-LRH Document 14 Filed 09/09/19 Page 5 of 27 PageID 125




                                                ARGUMENT

  I.      PLAINTIFF’S COMPLAINT SHOULD BE DISMISSED AND SHE SHOULD BE
          REQUIRED TO PROCEED WITH APPRAISAL.

              Appraisal clauses in insurance policies “are valid and binding upon the parties if they

       are appropriately invoked.” State Farm Fire & Cas. Co. v. Middleton, 648 So. 2d 1200,

       1202 (Fla. 3d DCA 1995) (citing New Amsterdam Casualty Co. v. J.H. Blackshear, Inc.,

       156 So. 695, 696 (Fla. 1934)). The “general, even overwhelming, preference in Florida for

       the resolution of conflicts [is] through any extra-judicial means . . . for which the parties have

       themselves contracted.” Id. at 1201-02. This principle has “particular applicability” in

       cases, as here, “in which a great deal of judicial resources which might otherwise be required

       in resolving the factual and legal issues . . . would be saved at the threshold by a relatively

       swift and informal decision by the appraisers as to the amount of the loss.” Id. at 1202. “A

       motion to compel appraisal should be granted whenever the parties have agreed to appraisal

       and the court entertains no doubt that such an agreement was made.” Almeria Park Condo.

       Ass'n, Inc. v. Empire Indem. Ins. Co., No. 18-20609-CIV, 2018 WL 8193773, at *3 (S.D. Fla.

       May 24, 2018) (citation and internal quotations omitted).

              Here, the Policy, quoted above, constitutes the parties’ agreement to appraisal if

       requested, and in fact, by letter dated August 21, 2019 (attached hereto as Exhibit B), as well

       as through this pleading, Defendant has invoked its right to appraisal.             Appraisal is

       appropriate here because Plaintiff clearly disputes the amount she was paid for her claim. In

       her allegations regarding CCC, Plaintiff claims Defendant improperly used advertised prices

       as opposed to sales data to value claims. (Compl., ¶¶ 3, 28.) Plaintiff alleges that despite




                                                     4
Case 6:19-cv-01633-WWB-LRH Document 14 Filed 09/09/19 Page 6 of 27 PageID 126




    having the ability to “value total loss claims” using other databases, Defendant uses CCC.

    (Id., ¶ 27.) The result, according to Plaintiff, is amounts that “do not accurately reflect the

    values” for depreciation. (Id., ¶ 28.) In addition, Plaintiff alleges Defendant failed to include

    the aforementioned “title/license” and other fees, as a well as amounts for salvage value, when

    it adjusted her total loss claim. (Id., ¶¶ 35-45.) Since these allegations turn on questions

    regarding the amount of loss, appraisal is the proper mechanism for resolving Plaintiff’s claims.

           Moreover, “once [an appraisal] clause is appropriately invoked [appraisal] becomes a

    condition precedent to the right of the insured to maintain an action on the policy.” U.S.

    Fire Ins. Co. v. Franko, 443 So. 2d 170, 172 (Fla. 1st DCA 1983). As one court explained,

    “appraisal provisions contained within an insurance contract are treated as conditions

    precedent to recovery under the policy.” Almeria, 2018 WL 8193773, at *3 (citation and

    internal quotation omitted). And, as noted, Plaintiff’s Policy requires compliance with the

    appraisal process as a condition precedent prior to litigating a dispute against Defendant:

    “No legal action may be brought against us until there has been full compliance with all the

    terms of this policy. . . .” Policy, Form PL6000 3-87, p. 11. Because appraisal is a condition

    precedent to Plaintiff’s right to pursue an action under the Policy against Defendant, her

    Complaint should be dismissed. See, e.g., Moore v. Travelers, 321 Fed. App'x 911, 913

    (11th Cir. 2009) (“under the terms of the homeowners policy, Moore must first comply with

    the appraisal provision to determine his amount of loss. He is contractually bound to do so. .

    . . As no appraisal has as yet taken place to resolve this matter, Moore's complaint fails to

    state a claim upon which relief can be granted.”).




                                                 5
Case 6:19-cv-01633-WWB-LRH Document 14 Filed 09/09/19 Page 7 of 27 PageID 127




           In fact, applying the above principles, Florida district courts, including in this

    District, have specifically rejected, in favor of appraisal, lawsuits alleging an insurer

    improperly used CCC to evaluate claims and failed to pay the same types of fees about which

    Plaintiff complains here. The court did so recently in Bloomgarden v. Allstate Fire & Cas.

    Ins. Co., No. 18-62059-CIV, 2019 WL 2245475, at *1 (S.D. Fla. Mar. 15, 2019) (Seltzer, M.

    J.), report and recommendation adopted in part (Aug. 6, 2019) (Gayles, J.) (adopting

    Magistrate Judge’s recommendation to dismiss substantively similar claims pending

    appraisal). There, the plaintiff alleged the CCC method is not a “generally recognized motor

    vehicle industry source,” and the defendant insurer violated Florida law by using it. Even

    though the plaintiff complained about the defendant’s use of CCC to adjust the claim,

    Magistrate Judge Seltzer, in a ruling adopted by Judge Gayles, concluded the dispute was

    over valuation. As a result, dismissal was warranted because the plaintiff failed to comply

    with the policy’s appraisal requirement.

           Similarly, in Bettor v. Esurance Prop. & Cas. Ins. Co., No. 18-61860-CIV, 2019 WL

    2245564, at *2–3 (S.D. Fla. Mar. 28, 2019) (Seltzer, M. J.), report and recommendation

    adopted (June 17, 2019) (Moreno, J.), the plaintiff alleged the defendant improperly relied on

    a total loss valuation database and a CCC ONE Market Valuation Report. The plaintiff

    argued “he does not dispute the amount of the deduction taken; he disputes that the deduction

    may be taken at all. Thus, he argues the subject of the declaratory judgment action does not

    fall within the scope of the Policy’s appraisal provision.” Id., *2. Again, Magistrate Judge

    Seltzer rejected that argument:




                                                6
Case 6:19-cv-01633-WWB-LRH Document 14 Filed 09/09/19 Page 8 of 27 PageID 128




                   The undersigned disagrees. This case is, undeniably, about the
                   actual cash value assigned to the vehicle by Esurance. Bettor
                   asks that the Court “require Defendant to readjust its claims
                   based on a proper methodology permitted under Florida law”
                   [DE 6, p. 17], presumably without the $ 945 deduction.
                   Furthermore, in Count II, Bettor seeks “monetary damages”
                   resulting from the condition adjustment of his total loss
                   vehicle. [DE 6, ¶¶ 89-96]. There is no dispute that Esurance
                   paid what it determined to be the actual cash value of Bettor’s
                   vehicle, as covered under the Policy. Bettor expressly
                   acknowledges in his pleading that Esurance “covered the
                   claim.” [DE 6, ¶ 48]. Stated simply, this litigation is not about
                   coverage, but about the amount of money owed to Bettor
                   following an unsatisfactory claim adjustment. Bettor cannot
                   avoid the application of the appraisal provision by the simple
                   expedient of highly technical and internally inconsistent
                   pleading.

    Id. at *3-4 (further stating “the dispute is, at its core, about the value of Plaintiff’s

    automobile. It does not matter whether Bettor styles his claim as an action for declaratory

    judgment or for breach of contract: both claims seek a re-valuation of the vehicle’s actual

    cash value and are, therefore, subject to appraisal.”).      Judge Moreno agreed, adopted

    Magistrate Judge Seltzer’s Report and Recommendation and dismissed the case. Id., ECF

    42.

           More recently, in McGowan v. First Acceptance Ins. Co., No. 19-cv-01101-SCB

    (M.D. Fla. Aug. 14, 2019), (copy attached as Exhibit C), reconsid. denied (Sept. 4, 2019),

    Judge Bucklew dismissed a lawsuit with allegations similar to Plaintiff’s here, including both

    the CCC argument and the purported failure to pay certain of the types of fees about which

    Plaintiff complains. Specifically, Judge Bucklew stated: “Plaintiff does not, and cannot,

    allege that Defendant disputed coverage for Plaintiff’s loss inasmuch as Plaintiff

    acknowledges that Defendant paid his claim. Instead, Plaintiff disputes the amount he was




                                                7
Case 6:19-cv-01633-WWB-LRH Document 14 Filed 09/09/19 Page 9 of 27 PageID 129




    paid. Specifically, Plaintiff contends Defendant failed to pay sales tax of $754.34 and title

    transfer and license tag fees of at least $75.25 and $4.50, respectively. . . .       Because

    Plaintiff’s allegations present no coverage issue and only raise questions regarding the

    amount of loss, the Court must agree with Defendant that appraisal is the appropriate (and

    contractually-mandated) mechanism for resolving this dispute.” Id. at 6.

           As the above cases indicate, courts have repeatedly recognized that the type of

    challenge Plaintiff asserts here is in fact a dispute over the amount of money owed, and have

    rejected attempts in such cases to circumvent the application of an appraisal requirement.

    This case is no different, and therefore the case should be dismissed in favor of the requested

    appraisal.

           In all events, while Plaintiff’s CCC-related claims are subject to dismissal based on

    the appraisal requirement alone, they are also otherwise deficient.           Plaintiff alleges

    Defendant’s use of CCC violates various provisions of Fla. Stat. Ann. § 626.9743, including

    because these provisions supposedly do not provide for the use of an electronic database or

    system, or one which uses “advertised prices” as opposed to sales prices or dealer quotes,

    and because by using CCC, Defendant does not properly document the basis for its

    calculations in the insureds’ claim files. (Compl., ¶¶ 29-34.) Yet, Plaintiff points to nothing

    in the statute, or any Florida case law, which would preclude the use of CCC. Nor does

    Plaintiff allege any facts, as opposed to bare and insufficient legal conclusions, suggesting

    that the use of the CCC system results in improper claim determinations. Put simply, the

    Florida statutes do not mandate or forbid the use of any particular methodology to determine




                                                8
Case 6:19-cv-01633-WWB-LRH Document 14 Filed 09/09/19 Page 10 of 27 PageID 130




    actual cash value, so Plaintiff’s per se challenge to Defendant’s use of CCC is legally

    unfounded.

     II.   THE COURT SHOULD DISMISS PLAINTIFF’S SALVAGE CLAIMS.

           Plaintiff’s claims based on her theory that Defendant should have paid her for salvage

    value - Count I for declaratory relief and Count III for breach of contract -- also fail as a

    matter of law. Defendant’s payment obligations in the event of a total loss are governed by

    the Policy and Florida law. Florida Statute Section 626.9743, entitled “Claim settlement

    practices relating to motor vehicle insurance,” applies to the adjustment and settlement of

    motor vehicle insurance claims. The statute states that where “the insurance policy provides

    for the adjustment and settlement of first-party motor vehicle total losses on the basis of

    actual cash value or replacement with another of like kind and quality, the insurer . . . may

    elect a cash settlement based upon the actual cost to purchase a comparable motor vehicle,

    including sales tax, if applicable pursuant to subsection (9).” Fla. Stat. 626.9743(5)(a).

    Plaintiff’s Policy similarly provides that, in the event of a loss, Defendant “may pay for the

    loss in money.” Policy, Endorsement AO9018, p. 6. The Policy further states “We may

    keep all or part of the property at an agreed or appraised value.” Id. In addition, the Policy

    limits Defendant’s liability to the actual cash value of damaged property, which may include

    a deduction for depreciation and physical condition. Id. Accordingly, nothing in the Policy

    or Florida law requires Defendant to compensate policyholders for the salvage value of their

    totaled vehicles.

           In fact, the law is well settled that where an insurer pays the actual cash value of a

    totaled vehicle, the policyholder loses his right to whatever salvage remains, including any




                                                9
Case 6:19-cv-01633-WWB-LRH Document 14 Filed 09/09/19 Page 11 of 27 PageID 131




    right to recover the salvage value of the vehicle. See Allen v. American Security Insurance

    Company, 53 N.C. App. 239, 242, 280 S.E.2d 471, 473 (1981) (in the case of the actual total

    loss where the insurance company pays the full pre-collision value of a vehicle, the vehicle's

    owner is expected to give up his right to the vehicle including his right to the proceeds from

    salvage of the vehicle); Dwane v. West American Insurance Company, 121 N.J. Super. 470,

    477-78, 297 A.2d 865, 869 (1972) (where the insurer was required to settle a claim based

    upon a total loss due to its delay in having the vehicle repaired, the insurer was entitled to

    recover the car and secure the salvage, if any); Kikendall v. American Progressive Insurance

    Company, 457 So.2d 53, 58 (La. Ct. App.1984) (the insurer is “entitled to a credit for salvage

    value, if there is any.”).

            In Langford v. Federated Guar. Mut. Ins. Co., 543 So. 2d 675, 677-78 (Ala. 1989),

    the Alabama Supreme Court explained that “when a collision claim is settled on the basis of

    a total loss, if an insured were entitled to receive the agreed actual cash value of the property

    plus retain the property (assuming the property was worth anything after the loss) then the

    insured would be receiving and the insurer would be paying to the insured more than the

    difference between the value of the vehicle before and after the loss. In a claim settled on the

    basis of a total loss, this would amount to the insured’s receiving and the company’s paying

    more than the actual cash value, which would violate the provision that the limit of the

    insurer's liability is the actual cash value of the vehicle.” There, as here, the insured asserted

    a breach of contract claim on behalf of himself and a putative class based on the insurer’s

    failure to pay policyholders the salvage value of their totaled vehicles. The trial court




                                                 10
Case 6:19-cv-01633-WWB-LRH Document 14 Filed 09/09/19 Page 12 of 27 PageID 132




    entered summary judgment in favor of the insurer, and the Alabama Supreme Court affirmed,

    stating:

                      [I]t must be remembered that the insurer's liability is for “loss
                      to the automobile,” not loss of the use and enjoyment of the
                      automobile, and that the loss shall not “exceed the actual cash
                      value nor what it would then cost to repair or replace.”
                      Whatever salvage value the car has is not a “loss.”

    Id. at 678. The Court explained that “when an insurer settles on the basis of total loss,

    whatever salvage may remain belongs to the insurer, and that if the owner desires to obtain

    that salvage, he must do so by purchasing it from the insurer or by allowing a deduction from

    the settlement of the value thereof.” Id. (citation and internal quotation omitted).

               Notably, in Bloomgarden the court dismissed similar “salvage value” claims, based

    on policy language such as that here. There, as here, the plaintiff alleged the defendant

    insurer, without authorization, forced him to transfer title to his vehicle and then failed to pay

    him for the salvage value of the vehicle in addition to its actual cash value. The court stated:

                      Here, the Policy authorizes Allstate to take ownership of a total
                      loss vehicle:

                             We may pay for the loss in money, or may repair or
                             replace the damaged or stolen property.... We may take
                             all or part of the property at the agreed or appraised
                             value. We may settle any claim or loss either with you
                             or the owner of the property.

                      Policy (DE 19-2: 40) (emphasis added). Bloomgarden’s
                      argument that the Policy does not permit Defendant to take the
                      salvage vehicle is therefore without merit. Furthermore, the
                      Policy limits Allstate’s liability to “the actual cash value of the
                      property at the time of the loss, which may include a deduction
                      for depreciation” (DE 19-2: 58). Contrary to Bloomgarden’s
                      contention, neither the Policy nor Florida law requires Allstate
                      to compensate policyholders for the salvage value of totaled
                      vehicles, in addition to the Actual Cash Value.



                                                    11
Case 6:19-cv-01633-WWB-LRH Document 14 Filed 09/09/19 Page 13 of 27 PageID 133




        Bloomgarden, 2019 WL 2245475, at *5.

               In other words, based on the same type of policy language as that in Plaintiff’s Policy

        here, the court held that the plaintiff was not entitled to recover salvage value in addition to

        the actual cash value. As the Bloomgarden court further explained:

                       Were Bloomgarden permitted to recover the $ 5,500 actual
                       cash value (including deductible) for his vehicle and also to
                       recover the $ 1,000 salvage value, he would recover a total of $
                       6,500. This amount would be more than the actual cash value
                       of the vehicle -- an impermissible result under the Policy,
                       which caps Allstate’s liability at “the actual cash value of the
                       property at the time of the loss, which may include a deduction
                       for depreciation.” (DE 19-2: 58).

                       Furthermore, allowing the insured to recover both the actual
                       cash value of the property, as well as the salvage value, would
                       directly conflict with the general principle that actual cash
                       value policies are not meant to put an insured in a better
                       position than he or she was before the loss.

        2019 WL 2245475, at *6-7. As in Bloomgarden and the other cases cited above, Plaintiff’s

        salvage claim here is legally infirm and should be dismissed.

 III.      PLAINTIFF’S BREACH OF CONTRACT CLAIM BASED ON DEFENDANT’S
           FAILURE TO PAY THE FEES PLAINTIFF SEEKS ALSO FAILS AS A MATTER
           OF LAW.

               To state a valid cause of action for breach of contract, Plaintiff must plead: (1) the

        existence of a contract, (2) a breach of the contract, and (3) damages resulting from the

        breach. Rollins, Inc. v. Butland, 951 So. 2d 860, 876 (Fla. 2d DCA 2006). Dismissal is

        warranted here because Plaintiff fails to allege any facts demonstrating any term of the

        applicable insurance contracts was breached. See, e.g., 111 Properties, Inc. v. Lassiter, 605

        So. 2d 123, 126 (Fla. 4th DCA 1992) (“With respect to 111 Properties' alleged breach of

        contract for failing to assist A & M in collecting the back taxes and back rent from the



                                                    12
Case 6:19-cv-01633-WWB-LRH Document 14 Filed 09/09/19 Page 14 of 27 PageID 134




    tenant, we find that 111 Properties was not in breach. . . . The contract between 111

    Properties and A & M does not make 111 Properties' assistance in the collection of the

    outstanding amounts a condition precedent to the enforcement of the contract.               111

    Properties could have chosen, as it did, to pay the back taxes itself and, thereby, pay

    $850,000.00 for the property. Accordingly, 111 Properties did not breach the contract.”);

    Striton Properties, Inc. v. City of Jacksonville Beach, 605 So. 2d 164, 165 (Fla. 1st DCA

    1992) (“count V was a breach of contract action based on a contract between appellant and

    [the CRA]. . . . The cause of action was based on the failure of the CRA to reimburse

    appellant for certain expenses incurred as a result of performance of the contract. The

    contract (attached to the complaint) provided, however, that payment of expenses only

    became due 60 days after a demand for payment with appropriate supporting documents had

    been made. The complaint failed to allege that such a demand had been made.”). And if the

    applicable insurance policy did not provide coverage for Plaintiff’s claim, there can be no

    contractual breach. See, e.g., Garcia v. Fed. Ins. Co., No. 6:15-cv-1097-Orl-41GJK, 2017

    WL 3706695, at *8 (M.D. Fla. Apr. 17, 2017) (ruling in favor of defendant insurer on breach

    of contract claim: “There is yet one final reason why the policy at issue does not provide

    coverage for Plaintiff’s claim -- as Defendant argues, the policy does not provide coverage

    for a ‘loss of value claim.’ Rather, the policy provides coverage for physical losses to

    Plaintiff’s residence or its contents if they are damaged, destroyed, or lost. Plaintiff here is

    attempting to collect insurance benefits for physical damage to the property -- despite the fact

    that Plaintiff successfully sold the property to Sellari -- arguing that the damage caused

    Sellari to cancel his original contract to purchase the home and lower his offer based on the




                                                13
Case 6:19-cv-01633-WWB-LRH Document 14 Filed 09/09/19 Page 15 of 27 PageID 135




    damage, resulting in harm to Plaintiff. Plaintiff does not point to any provision of the policy

    that would cover this type of economic loss.”).

            Applying these principles, Defendant did not, as a matter of law, breach any term of

    the Policy by not paying the title and license plate transfer fees, registration service fees,

    dealer fees or air pollution control fees here because it is not obligated to do so under the

    Policy. Accordingly, Plaintiff’s breach of contract claim fails as a matter of law.

            In fact, in Schenck v. Windhaven Insurance Company, No. 16-2018-CA-000023, at 5-6

    (Fla. 4th Cir. Ct. May 17, 2019) (Exhibit D hereto), mot. for reconsid. filed (May 24, 2019),

    Judge Blazs dismissed a substantively identical breach of contract claim. Schenck expressly

    held that title and license plate transfer fees were not required to be paid by the insurer,

    explaining:

                      Nothing in the insurance contract entitles the Plaintiff to title
                      transfer fees and license plate transfer fees. While the "cost to
                      replace" the property is synonymous with "actual cash value",
                      the vehicle can be replaced without the payment of title transfer
                      fees and license transfer fees, although it may not be legally
                      operated. Thus, under the policy, the actual cash value is the
                      purchase price of [a] new vehicle, plus the payment of
                      applicable sales tax.

    Id. at pp. 5-6.

            Consistent with the above analysis, there is a Florida statute governing “[c]laim

    settlement practices relating to motor vehicle insurance,” which refers to sales tax but not to

    title and license plate transfer fees, registration service fees, dealer fees or air pollution

    control fees:




                                                   14
Case 6:19-cv-01633-WWB-LRH Document 14 Filed 09/09/19 Page 16 of 27 PageID 136




           (5) When the insurance policy provides for the adjustment and settlement of first-
           party motor vehicle total losses on the basis of actual cash value or replacement with
           another of like kind and quality, the insurer shall use one of the following methods:

           (a) The insurer may elect a cash settlement based upon the actual cost to purchase a
           comparable motor vehicle, including sales tax, if applicable pursuant to subsection
           (9). . . .
           ***
           (9) If sales tax will necessarily be incurred by a claimant upon replacement of a total
           loss or upon repair of a partial loss, the insurer may defer payment of the sales tax
           unless and until the obligation has actually been incurred.

           (10) Nothing in this section shall be construed to authorize or preclude enforcement
           of policy provisions relating to settlement disputes.

    Fla. Stat. Ann. § 626.9743 (emphasis added).

           Unlike with sales tax, then, there is no statutory provision requiring an insurer to pay

    title, license plate transfer, registration service fees, air pollution control or dealer fees.

    Applicable here is the principle of “expressio unius est exclusio alterius” (i.e., the expression

    of one thing implies the exclusion of another), which invalidates Plaintiff’s liability theory as

    to the subject fees. See, e.g., Moonlit Waters Apartments, Inc. v. Cauley, 666 So. 2d 898,

    900 (Fla. 1996) (explaining and adopting this principle). This principle applies in the

    insurance context, including to construction of insurance laws and insurance policies. See,

    e.g., Jackson Nat’l Life Ins. Co. v. Lovallo, 8 So. 3d 1242, 1243 n. 2 (Fla. 1st DCA 2009)

    (applying principle of expressio unius est exclusio alterius to interpret insurance laws);

    Mason v. Florida Sheriffs’ Self-Insurance Fund, 699 So. 2d 268, 270 (Fla. 5th DCA 1997)

    (applying same principle to construction of insurance policy; “the policy provides coverage

    for a list of specific acts that does not include rape. Since the inclusion of one thing implies




                                                 15
Case 6:19-cv-01633-WWB-LRH Document 14 Filed 09/09/19 Page 17 of 27 PageID 137




    the exclusion of the other . . . the enumeration of particular covered acts should be construed

    to exclude all of those not expressly mentioned, including rape.”) (citation omitted).

           In short, nothing in the law or the Policy requires payment of the fees about which

    Plaintiff complains. If Plaintiff’s breach of contract theory were accepted, that would require

    the Court to rewrite the plain terms of the Policy, which is not allowed under Florida law.

    See, e.g., Garcia v. Fed. Ins. Co., 969 So. 2d 288, 291 (Fla. 2007) (under Florida law

    insurance contracts must be “construed according to their plain meaning”). Here, the Policy

    refers to payment of loss and damage in terms of damage to the vehicle, not title and license

    plate transfer fees or the other fees Plaintiff seeks. This Court should decline to rewrite the

    Policy’s coverage grant beyond its plain meaning.

           Nor can Plaintiff be heard to argue that the absence of a definition of “actual cash

    value” in the Policy should allow Plaintiff to expand coverage to include payment for the

    subject fees or to insert her own definition of what is covered. “Under Florida law, if the

    terms of an insurance contract are clear and unambiguous, a court must interpret the contract

    in accordance with its plain meaning, and, unless an ambiguity exists, a court should not

    resort to outside evidence or the complex rules of construction to construe the contract. . . .

    [An] ambiguity does not exist simply because a contract requires interpretation or fails to

    define a term.” Key v. Allstate Ins. Co., 90 F.3d 1546, 1548-49 (11th Cir. 1996) (emphasis

    added); Lancer Ins. Co. v. Northland Ins. Co., No. 6:14-cv-490-ORL-41-DAB, 2014 WL

    12628536, at *2 (M.D. Fla. Oct. 15, 2014) (same principle).

           The above analysis is further supported by a recent Illinois district court decision. In

    Sigler v. GEICO Casualty Co., No. 1:18-cv-01446-MMM-JEH, 2019 WL 2130137 (C.D. Ill.




                                                16
Case 6:19-cv-01633-WWB-LRH Document 14 Filed 09/09/19 Page 18 of 27 PageID 138




    May 15, 2019), the court found that “actual cash value” language in an insurance policy does

    not include title or tag transfer fees:

                     Nothing in the plain language of the policy can reasonably be
                     construed as an express promise to insureds that they will be
                     reimbursed for sales tax, title transfer fees, and tag transfer fees
                     without first incurring such costs. The Plaintiff is clearly
                     entitled to the actual cash value of his vehicle. The fact that
                     actual cash value is defined, in part, as ‘the replacement cost’
                     in the policy, does not entitle him to a theoretical
                     reimbursement. The claim is simply too speculative.

    Id., at *3 (citation omitted). Here too, the fees Plaintiff seeks are not covered under the

    Policy.

              Plaintiff alleges that ACV means replacement cost minus depreciation, and that the

    fees she seeks are necessarily part of the replacement cost.. (Compl., ¶¶ 20, 35.) As Plaintiff

    must acknowledge, however, the Policy does not define “ACV,” let alone define “replacement

    cost,” to include the fees Plaintiff seeks to recover. In this regard, it is notable that courts

    have treated ACV as a distinct concept from replacement cost. See, e.g., Gill v. Progressive

    Direct Ins. Co., No. 2:06-CV-1151-MEF, 2008 WL 130774, at *4 (M.D. Ala. Jan. 10, 2008)

    (“While the policy does not define ‘actual cash value’, it is apparent . . . that ‘actual cash

    value’ would include an adjustment for the actual physical condition, and would not be

    merely equivalent to its replacement value[.]”); Seckinger-Lee Co. v. Allstate Ins. Co., 32 F.

    Supp. 2d 1348, 1358 (N.D. Ga. 1998) (stating the “policy is not ambiguous because it does

    not define ‘actual cash value’”; referring to actual cash value and replacement value as

    separate amounts). Here, of course, there is no indication in any event in the Policy that

    either concept includes the fees about which Plaintiff complains.




                                                   17
Case 6:19-cv-01633-WWB-LRH Document 14 Filed 09/09/19 Page 19 of 27 PageID 139




            But even if Plaintiff is correct that ACV means “replacement cost less depreciation,”

    her liability theory still fails. As noted, in Schenck Judge Blazs dismissed a similar breach of

    contract claim for this very reason, holding title and license plate transfer fees were not part of

    the cost to replace a vehicle. The ruling in Schenck is well founded. A plain reading of the

    applicable statutes indicates such fees are not part of the replacement cost, hence are not owed

    as part of an ACV payment.

            With regard to title fees, an insured may obtain legal title to a replacement vehicle

    without first applying for a certificate of title and paying title fees. The insured is considered

    the legal owner of the vehicle once the seller transfers a properly endorsed title to that person.

    See, e.g., Fla. Stat. Ann. § 319.22(1)-(2). After the transfer is accomplished, the statute

    separately requires that the buyer file an application for a new certificate of title and pay the

    requisite title fees within 30 days or risk being subject to additional late fees. Fla. Stat. Ann. §

    319.23(6)(a) (“In each case of transfer of a motor vehicle or mobile home, the application for a

    certificate of title, a corrected certificate, or an assignment or reassignment must be filed within

    30 days after the delivery of the motor vehicle or after consummation of the sale of the mobile

    home to the purchaser. An applicant must pay a fee of $20, in addition to all other fees and

    penalties required by law, for failing to file such application within the specified time. . . .”).

    Under Florida law, then, a person can purchase a vehicle, take possession and become the

    lawful owner without paying title transfer fees. Purchasing a vehicle is one thing, but paying

    title fees is a separate transaction that could occur well after the vehicle purchase.

            Similarly, license plate fees, which are due only for vehicles operated on Florida roads,

    are not part of the replacement cost of vehicle. The registration fee statute allows 30 days for




                                                   18
Case 6:19-cv-01633-WWB-LRH Document 14 Filed 09/09/19 Page 20 of 27 PageID 140




    compliance. Fla. Stat. Ann. § 320.02(13)(b). As with title transfer fees, since payment of

    registration fees can be deferred for at least 30 days those fees are not part of the

    “replacement cost” of a vehicle. Moreover, Section 320.02(1) exempts from registration “any

    motor vehicle that is not operated on the roads of [Florida] during the registration period.”

    Fla. Stat. Ann. § 320.02(1) (“every owner or person in charge of a motor vehicle that is

    operated or driven on the roads of this state shall register the vehicle in this state. The owner

    or person in charge shall apply to the department or to its authorized agent for registration of

    each such vehicle on a form prescribed by the department. A registration is not required for

    any motor vehicle that is not operated on the roads of this state during the registration

    period.”).

           So, Florida law plainly does not require a person purchasing a vehicle to register it,

    and registration fees are thus separate from the costs that might be paid in acquiring a vehicle.

    And registration service fees are obviously incurred in connection with the license

    registration. The same is true of air pollution control fees. See Fla. Stat. Ann. § 320.03(6)

    (“A nonrefundable fee of $1 shall be charged on every license registration sold, transferred,

    or replaced.   This fee must be deposited in the Air Pollution Control Trust Fund[.]”).

    Because, as set forth above, Florida law does not require a person purchasing a vehicle to

    register it, the registration service fees and air pollution control fees complained of here are

    also separate from the costs of acquiring a vehicle.

           Moreover, dealer fees are completely discretionary.         Dealers may charge some

    amount or no amount at all for such fees. While Florida law requires advertised prices of

    vehicles and binding contracts concerning the vehicle’s selling price to include any




                                                 19
Case 6:19-cv-01633-WWB-LRH Document 14 Filed 09/09/19 Page 21 of 27 PageID 141




    applicable dealer fees, see Fla. Stat. Ann. §§ 501.976(11), 501.976(16), there is no

    requirement that such fees be charged.         As with the other fees at issue, there is thus

    absolutely nothing in Florida law requiring payment of dealer fees as part of an ACV

    payment.

           To be sure, there have been cases that have ruled for insureds on the license and title

    fee issues, most notably Sos v. State Farm, 6:17-cv-890-Orl-40KRS, ECF No. 159 (M.D. Fla.

    Mar. 13, 2019) (Exhibit E hereto); Roth v. GEICO Gen. Ins. Co., No. 16-62942-CIV, 2018

    WL 3412852 (S.D. Fla. June 14, 2018), app filed (Apr. 25, 2019) and Jones v. Gov't

    Employees Ins. Co., No. 17CV1755, 2019 WL 3254207 (M.D. Fla. July 19, 2019). None of

    these cases, however, dealt with service, dealer or pollution control fees, and, as to license and

    title fees none of them considered the expressio unius analysis set forth above.

           At the end of the day, under Plaintiff’s approach of defining “replacement cost” to

    include fees reasonably likely to be paid to acquire and operate a vehicle, the term

    “replacement cost” of a vehicle could result in coverage being impermissibly expanded to

    include any and all types of costs and fees associated with a vehicle that go well beyond the

    cost of physical damage and actually replacing a vehicle. These could include, for example, the

    cost of gasoline or batteries needed to operate the vehicle, the cost of a roadside service

    membership while driving the vehicle, or toll fees necessarily incurred in the process of picking

    up or operating the vehicle. All these things could well be ultimately necessary in order to

    actually operate a vehicle, hence all could potentially constitute the “replacement cost” of a

    vehicle under Plaintiff’s approach. Yet, these items, like the fees Plaintiff is demanding in this




                                                  20
Case 6:19-cv-01633-WWB-LRH Document 14 Filed 09/09/19 Page 22 of 27 PageID 142




    lawsuit, are simply too far removed from the replacement process to be part of the covered

    ACV payment under the Policy, and are not required to be under Florida law, either.

    IV.     IN ALL EVENTS, PLAINTIFF’S LICENSE AND TITLE CLAIMS FAIL ON
            MOOTNESS GROUNDS.

            While Defendant submits the above legal position renders any previous failure by it

    to pay the title and license plate fees as part of an ACV payment lawful, the fact is that given

    the proliferation of suits in Florida against other carriers relating to this issue Defendant

    determined to pay these fees, and applied this remediation process to Plaintiff, prior to the

    filing of this lawsuit. Accordingly, there is no valid case or controversy here with respect to

    the license and title fee issue.

            An actual controversy must exist at all stages of review, not merely at the time the

    complaint is filed. Arizonans for Official English v. Arizona, 520 U.S. 43, 67 (1997). If an

    intervening circumstance deprives the plaintiff of a personal stake in the outcome of the

    lawsuit, at any point during litigation, the action can no longer proceed and must be

    dismissed as moot. Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 72 (2013). A claim

    becomes moot “when it no longer presents a live controversy with respect to which the court

    can give meaningful relief,” Ethredge v. Hall, 996 F.2d 1173, 1175 (11th Cir. 1993), or

    “when the parties have no ‘legally cognizable interest’ in the outcome of the litigation,”

    Westmoreland v. Nat'l Trans. Safety Bd., 833 F.2d 1461, 1462-63 (11th Cir. 1987).

            Applying these principles in Peer v. Liberty Life Assurance Co., No. 9:17-CV-80281,

    2018 WL 707752, at *3 (S.D. Fla. Feb. 5, 2018), aff'd, 758 Fed. App'x 882 (11th Cir. 2019),




                                                21
Case 6:19-cv-01633-WWB-LRH Document 14 Filed 09/09/19 Page 23 of 27 PageID 143




    the court found the plaintiff’s claim, seeking an award for a waiver of premium benefit from

    the defendant life insurer, moot:

                   In her Motion, Plaintiff asks the Court to award her a Waiver
                   of Premium. It is undisputed that, after Plaintiff commenced
                   this lawsuit (and after she filed her Motion), Liberty Life
                   reversed its prior denial and approved Plaintiff’s claim for a
                   Waiver of Premium, granting her that Waiver and reinstating
                   her coverage. Therefore, because Plaintiff has received the
                   relief she sought and there is no further relief that the Court can
                   award Plaintiff on her claim for an award of the Waiver of
                   Premium benefit, the Court finds that Plaintiff’s motion must
                   be denied as moot.

    Id.

           Similarly, in Harrison v. United Mine Workers of Am. 1974 Ben. Plan & Tr., 941

    F.2d 1190, 1193 (11th Cir. 1991), the court found the claims of plaintiffs who had been paid

    health and other benefits moot:

                   As to those appellants who have submitted applications, the
                   case is moot. The Plan has approved all of the applications
                   submitted by Black Diamond retirees or their eligible surviving
                   family members and has paid all benefits in full. There is no
                   case or controversy between these appellants and the Plan.

    Id.

           So too here, Plaintiff’s claims as to the title and license plate fees are moot because

    there is no longer a live controversy as to which this Court can provide meaningful relief.

    Defendant made the decision to change its adjustment practices to pay for the items

    Plaintiff’s Complaint alleges were wrongfully not paid in April, 2019, long before Plaintiff

    even filed or served that Complaint. See Declaration of Jeffrey S. Schlotter, attached hereto




                                                 22
Case 6:19-cv-01633-WWB-LRH Document 14 Filed 09/09/19 Page 24 of 27 PageID 144




    as Exhibit F, ¶ 5.2 As a result of that decision, Defendant developed a process for reviewing

    total loss claims to ensure that title and license plate fees were paid. (Id.,¶ 6.) The scope of

    the review included total loss claims for the 5-year period from January, 2014 to June, 2019,

    for claims where Florida was the policy state, license state, accident state or state where the

    vehicle was garaged. In addition to sending letters to those insureds who had not been paid

    license plate or title transfer fees, Defendant sent checks for these amounts along with

    interest at a rate of 8%. (Id.,¶ 8.) It should be noted that the 8% interest rate is well above

    the   current    interest   rate    on    judgments      in   Florida,      which      is     6.77%.

    https://www.myfloridacfo.com/Division/AA/LocalGovernments/Current.htm.                      The   first

    checks for payment of these fees, along with interest, were sent beginning on June 6, 2019.

    (Id.,¶ 7.) Defendant completed this effort on July 2, 2019. (Id., ¶ 6.) In addition, Defendant

    has committed to payment of these fees for all future claims. (Id., ¶ 4.)

           In furtherance of this voluntary remediation process, on June 24, 2019 a letter was

    sent to Plaintiff advising she would be receiving a check for these fees in connection with her

    claim, as well as interest, and the check was mailed to Plaintiff separately. (Id., ¶ 9.) Indeed,

    Plaintiff acknowledges in her Complaint (Compl., ¶ 43) that Defendant sent her the June 24,

    2019 letter, but she complains it was sent to the wrong address. Nonetheless, Plaintiff

    obviously received the letter, since she quotes it and attaches it to her Complaint.




    2
      The attached Schlotter Declaration supports Defendant’s position that this case is moot,
    hence subject to dismissal based on lack of subject matter jurisdiction. Courts may consider
    documents outside the pleadings on a motion to dismiss that is premised on lack of subject
    matter jurisdiction. See, e.g., Happy Feet USA, Inc. v. Burch, No. 6:09-CV-1903-ORL-KRS,
    2010 WL 11626536, at *4 (M.D. Fla. Apr. 2, 2010).



                                                 23
Case 6:19-cv-01633-WWB-LRH Document 14 Filed 09/09/19 Page 25 of 27 PageID 145




            In sum, Defendant has agreed to pay not only Plaintiff, but all the putative class

    members, for the subject fees, and added interest at a rate over a point higher than what is

    required by Florida law. And that remediation process was decided on and had begun prior to

    this suit being filed, even with respect to this specific Plaintiff, so this is not a case of a

    defendant trying to “pick off” a class representative. Rather, this is a case where Plaintiff’s

    counsel demanded these fees be paid and Defendant told him they were in fact paid -- all prior

    to this litigation being filed. As a result, there is simply no live case or controversy to litigate

    here with respect to the title and license plate fees, and on that basis too Plaintiff’s claims as to

    those fees should be dismissed.

            In Sos v. State Farm Mut. Auto. Ins. Co., No. 17CV890, 2019 WL 3854761, at *2

    (M.D. Fla. May 2, 2019), the court rejected State Farm’s argument that a similar remediation

    process obviated the case, reasoning that State Farm began the remediation process “after the

    filing of the lawsuit” in order “to circumvent the normal class action mechanisms,” and that

    class members were still owed prejudgment interest, which State Farm’s remediation did not

    include. Here, by contrast, Defendant instituted the remediation process before the suit was

    filed, and its payments included interest -- and at a significantly higher rate than could be

    recovered in this lawsuit at that.

            As to attorneys’ fees and Plaintiff’s claim that Defendant’s payment was a

    “confession of judgment” (Compl., ¶ 43), given Defendant’s voluntary remediation program

    which had begun and was applied and communicated to Plaintiff and her counsel well before

    this litigation was filed, there was certainly no need for Plaintiff’s counsel to file this

    litigation in order to collect these benefits. Accordingly, there was no “confession of




                                                   24
Case 6:19-cv-01633-WWB-LRH Document 14 Filed 09/09/19 Page 26 of 27 PageID 146




    judgment” (since payment was made prior to suit) and no attorneys’ fees as to these claims

    are warranted (because there was no need to file suit). See, e.g., State Farm Fla. Ins. Co. v.

    Lorenzo, 969 So. 2d 393, 398 (Fla. 5th DCA. 2007) (stating courts do not award fees where

    the insureds were not forced to sue to receive benefits; noting that doing so “would

    encourage unnecessary litigation by rewarding a race to the courthouse for attorney's fees

    even where the insurer was complying with its obligations under the policy.”); Johnson v.

    Omega Ins. Co., 200 So. 3d 1207, 1219 (Fla. 2016) (“Section 627.428 provides that an

    incorrect denial of benefits, followed by a judgment or its equivalent of payment in favor of

    the insured, is sufficient for an insured to recover attorney's fees. Extensive case law further

    provides that an insurer's concession that the insured was entitled to benefits after a legal

    action has been initiated is the functional equivalent of a confession of judgment.”)

    (emphasis added).

                                           CONCLUSION

           For all the foregoing reasons, Defendant respectfully requests this Court enter an

    order dismissing this action.

                                                  BAKER, DONELSON, BEARMAN,
                                                  CALDWELL & BERKOWITZ, PC
                                                  SunTrust Center
                                                  200 South Orange Avenue, Suite 2900
                                                  Orlando, FL 32801
                                                  Phone: 407-422-6600
                                                  Fax: 407-841-0325
                                                  Counsel for Defendant

                                                  By: /s/ Kyle A. Diamantas
                                                      Kyle A. Diamantas, Esquire
                                                      Florida Bar No. 106916
                                                      kdiamantas@bakerdonelson.com




                                                25
Case 6:19-cv-01633-WWB-LRH Document 14 Filed 09/09/19 Page 27 of 27 PageID 147




                                   CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on September 9, 2019, I electronically filed the foregoing

    with the Clerk of the Court by using the CM/ECF system which will send a notice of electronic

    filing to counsel of record.

                                                        /s/ Kyle A. Diamantas
                                                            Kyle A. Diamantas




                                               26
